 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (this “Agreement”) is made and entered into this 6th day
of February, 2017 (the “Effective Date”) by and between Marina Biotech, Inc.
(formerly known as MDRNA, Inc.), a Delaware corporation having a principal
business address of 17870 Castleton Street, Suite 250 City of Industry, CA 91748
(“Marina”), and Lipomedics, Inc., a Delaware corporation, having a principal
business address of 3400 Camp Bowie Boulevard, CBH-214, Fort Worth, TX 76107
(“Lipomedics”).

 

WHEREAS, Marina is the owner of NOV340 and other lipid nanoparticle delivery
technologies collectively referred to as the SMARTICLES™ technology (as further
defined below, the “SMARTICLES™ Technology”, or the “Delivery Technologies”);

 

WHEREAS, Lipomedics has expertise in and owns or controls proprietary technology
in the nanotechnology area (as further defined below, the “Lipomedics
Technology”) that may be used by Lipomedics or its licensees to, among other
things, develop therapeutics; and

 

WHEREAS, Lipomedics desires to license the Marina Technology (as defined below)
to ascertain whether the Delivery Technologies would improve the delivery of
therapeutics produced by Lipomedics or its licensees using the Lipomedics
Technology and, if so, to commercialize such products.

 

NOW THEREFORE, in consideration of the promises and of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties intend to
be legally bound as follows:

 

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

 

  1.1 “Affiliates” means, as to any party, any corporation or business entity
controlled by, controlling, or under common control with such party. For this
purpose, “control” shall mean direct or indirect beneficial ownership of at
least fifty percent (50%) of the voting stock or income interest in such
corporation or other business entity, or such other relationship as, in fact,
constitutes actual control.         1.2 “API” means a moiety utilizing the
Lipomedics Technology, but not including moieties utilizing macromolecules
consisting of a specific nucleic acid encoding a nuclease produced in accordance
with the [***] Technology. “[***] Technology” means the [***] technology based
on [***] that is owned or Controlled by [***] (“[***]”), as of the Effective
Date, or that comes to be owned or Controlled by [***] at any time during the
term of the [***] Agreement, including [***]. To be clear, API is meant to
include solely small molecules, peptides, or proteins that are not restricted by
the [***] Agreement.

 

 

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  1.3 “Commercial Sale” means, with respect to a Licensed Product in any
jurisdiction in the Territory, a commercial transfer, lease or disposition for
value of such Licensed Product in such jurisdiction to a third party in a bona
fide arm’s length transaction after marketing approval from the relevant
regulatory authority in such jurisdiction has been obtained.         1.4
“Control” or “Controlled” means, with respect to any know-how, patent rights or
other intellectual property rights, that a party has the legal authority or
right (whether by ownership, license or otherwise) to grant a license,
sublicense, access or right to use (as applicable) under such know-how, patent
rights, or other intellectual property rights, including to the other party on
the terms and conditions set forth herein, as applicable, in each case without
breaching the terms of any agreement with a third party.         1.5 “Delivery
Technologies” means the SMARTICLES™ Technology and such other technologies as
may be added to this Agreement by agreement of the parties hereto.         1.6
“Field” means all therapeutic, diagnostic, prophylactic and palliative uses in
mammals (including humans).         1.7 “First Commercial Sale” with respect a
Licensed Product means the first Commercial Sale (without regard to approved
indication) in any jurisdiction in the Territory in a bona fide arm’s length
transaction after marketing approval from the relevant regulatory authority in
such jurisdiction has been obtained.         1.8 “IND” means an ‘investigational
new drug application’ as such term is used under the United States Federal Food,
Drug and Cosmetic Act, as amended from time to time, and all regulations
promulgated thereunder, or any equivalent application to the relevant regulatory
authority in any jurisdiction in the Territory other than the United States.    
    1.9 “Licensed Product” means a therapeutic, diagnostic, prophylactic and
palliative product comprised of an API which is delivered to a cell of
therapeutic interest or used for diagnostic, prophylactic and palliative
purposes using either of the Delivery Technologies or any combination of the
Delivery Technologies. For clarity, (i) Licensed Products which incorporate
different APIs shall be considered different Licensed Products, and (ii)
regardless of which Delivery Technology or combination thereof is used, Licensed
Products which incorporate the same API even if approved for different uses or
indications or in multiple jurisdictions or countries in the Territory, shall be
considered the same Licensed Product.

 

2

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  1.10 “Lipomedics Technology” means the nanotechnology, emulsion, nanoemulsion,
micelles, reverse micelles, suspension, nanosuspension, therapeutic drug
monitoring, nanoparticle process technology, nanoemulsion evaporation technology
that is owned or Controlled by Lipomedics as of the Effective Date, or that
comes to be owned or Controlled by Lipomedics at any time during the term of
this Agreement, as applied to small molecules (being low molecular weight (i.e.
less than 1000 daltons), organic compounds, peptides (being short chains of 50
or fewer amino acid monomers linked by peptide (amide) bonds), proteins
including enzymes and antibodies, and biologics (being genetically-engineered
proteins derived from human genes).         1.11 “Marina Patents” means (i) the
patents and patent applications identified on Schedule A, (ii) any other patents
and patent applications owned or Controlled by Marina as of the Effective Date
that have claims covering either of the Delivery Technologies, and (iii) any
other patents and patent applications that are owned solely or Controlled by
Marina at any time during the New Technology Period and that have claims
covering either of the Delivery Technologies or any modifications or
improvements to any inventions and or technology that is the subject of the
patents and patent applications described in clauses (i) and (ii) of this
definition. For clarity, Marina Patents will include any such applications for
patents pending at any time during the New Technology Period (and patents issued
in respect thereto regardless of when issued), including, without limitation,
provisional applications, continuations, continuations-in-part, divisional and
substitute applications.         1.12 “Marina Technology” has the meaning set
forth in Section ‎5.1.         1.13 “New Technology Period” means the three (3)
year period following the Effective Date except that the New Technology Period
means the term of this Agreement in respect of (i) any Innovations developed by
Lipomedics as contemplated by Section ‎5.1.1(ii) and Section ‎5.1.2 or (ii) any
patents and patent applications that have claims covering any such Innovations.
        1.14 “[***]” means [***], which has obtained certain expertise in
developing and manufacturing delivery technologies and formulations using the
Delivery Technologies.         1.15 “[***] Agreement” means the License
Agreement between [***] and Marina dated as of [***], as the same may be
amended, modified or extended from time to time.         1.16 “SMARTICLES™
Technology” means Marina’s NOV340 and other related lipid nanoparticle delivery
technology and lipids owned or Controlled by Marina as of the Effective Date, or
that comes to be owned or Controlled by Marina at any time during the New
Technology Period, based on fully charge-reversible particles allowing delivery
of active substance (siRNA, single-stranded oligonucleotides, etc.) inside a
cell either by local or systemic administration.         1.17 “Stock Purchase
Agreement” means that Stock Purchase Agreement entered into as of the Effective
Date among Marina and those Purchasers named therein.         1.18 “Territory”
means worldwide.

 

3

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

2. Grant of License. Subject to the terms of this Agreement, Marina hereby
grants to Lipomedics a [***], sublicensable through multiple tiers (subject to
Section 7) license (the “License”) under the Marina Technology and the Marina
Intellectual Property (i) to research, develop, make, have made, import, use,
offer for sale or sell Licensed Products in the Field in the Territory, and (ii)
practice any method, process or procedure included in the Marina Technology or
the Marina Intellectual Property in connection with its exercise of the
activities described in clause (i) throughout the world (the “Agreed Purpose”),
all in accordance with the terms and conditions of this Agreement.

 

  2.1 The parties acknowledge that Marina has previously granted an exclusive
license under the Marina Patents and the Marina Technology for “all fields of
use other than therapeutic, diagnostic, prophylactic and palliative uses in
mammals (including humans) (the “Prior Granted Fields”). In the event that any
right to practice the Marina Patents or the Marina Technology in the Prior
Granted Fields reverts to Marina during the term of this Agreement (as defined
in Section 15.1.1), Marina shall notify Lipomedics within thirty (30) days
thereafter, which notice shall contain Marina’s offer to amend the definition of
Field in this Agreement (without further consideration from Lipomedics) to
include such reverted Prior Granted Field (the “Reverted Field”). Upon
acceptance in writing by Lipomedics of such offer, the same rights previously
granted to Lipomedics with regard to the original Field shall be extended to the
Reverted Field automatically, and without further action by the parties,
provided that Lipomedics complies with all of the terms and conditions of this
Agreement with respect to any Licensed Product made, used or sold in the
Reverted Field. Lipomedics shall be responsible and shall reimburse Marina upon
demand for all costs and expenses incurred by Marina to maintain such rights
extended to the Reverted Field.         2.2 Lipomedics (or its sublicensees)
shall be responsible at their own expense for manufacturing or having
manufactured the Licensed Products, providing the staff, animals, tools and
equipment, materials and laboratory space necessary to research, develop, and
clinically evaluate Licensed Products (including reporting of the data generated
from such evaluation procedures).         2.3 This Agreement does not preclude
Marina from granting other licenses of the Marina Technology or the Marina
Patents to third parties for manufacturing or any other purposes.         2.4
Each party acknowledges that the rights and licenses granted under this Article
2 and elsewhere in this Agreement are limited to the scope expressly granted.
Accordingly, except for the rights and licenses expressly granted in this
Agreement, neither party is granted any right or license under or to any
technology, patents or other intellectual property rights of the other party,
nor shall any such right or license be implied or imputed, by estoppel or
otherwise. All rights with respect to the technology, patents or other
intellectual property of a party that are not specifically granted herein are
reserved to the owner thereof.

 

4

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

3. Technology Transfer; Evaluation of Delivery Technologies.

 

  3.1 Lipomedics represents and warrants that it has the expertise necessary to
appreciate the significance of all Marina Technology provided to it by Marina
and to handle any related physical materials with care and without danger to
Lipomedics, its employees, Marina or the public. Lipomedics acknowledges and
agrees that it has requested and received from Marina all information and advice
which it reasonably believes is necessary to ensure that it is capable of
handling the physical materials in a safe and prudent manner. Lipomedics shall
not expose to or use in humans any of the physical materials except as permitted
by applicable law and Lipomedics will in any event conduct its activities with
such physical materials in compliance with all applicable laws.         3.2
Marina will be responsible for making available to Lipomedics or (subject to
Section 9.2) to [***] or other contract manufacturer identified to Marina, upon
written request and without charge (except as set forth in Section 3.3), all
Marina Know-How relevant to the Agreed Purpose.         3.3 On Lipomedics’s
reasonable request, Marina agrees to provide, without charge, up to sixty (60)
hours of consulting and advisory services to or on behalf of Lipomedics
regarding the use and technical transfer of the Marina Technology. If Lipomedics
requests more than sixty (60) hours of such services Marina shall use
commercially reasonable efforts to provide such services and shall be entitled
to compensation of $150 for each hour provided in excess of sixty (60) hours.  
      3.4 Lipomedics shall use commercially reasonable efforts to determine
whether it believes the Delivery Technologies may improve the delivery of APIs
and to keep Marina reasonably informed regarding the progress of its evaluation
program. No later than (i) any filing by Lipomedics or any of its sublicensees
of an IND in respect of a Licensed Product or (ii) three (3) years following the
Effective Date, whichever is earlier, Lipomedics shall provide written notice to
Marina including a summary of the results of Lipomedics’s evaluation program and
whether it intends to pursue, or cause to be pursued, further development and
commercialization of Licensed Products (the “Evaluation Notice”).

 

5

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 



4. Representations and Warranties.



 

  4.1 General Representations and Warranties. Each party hereby represents and
warrants to the other party that such party:

 

    4.1.1 is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated;            
4.1.2 has the full corporate or organizational power and authority, and has
obtained all approvals, permits and consents necessary, to enter into this
Agreement and to perform its obligations hereunder; and             4.1.3 this
Agreement has been duly executed and delivered on behalf of such party, and
constitutes a legal, valid, binding obligation, enforceable against such party
in accordance with its terms.

 

  4.2 Marina. Marina hereby covenants, represents and warrants to Lipomedics
that:

 

    4.2.1 Marina is the owner of record of the Marina Technology and the Marina
Intellectual Property, and Marina has all rights necessary to grant the rights
and licenses under the Marina Technology and the Marina Intellectual Property
which are granted to Lipomedics under this Agreement;             4.2.2 Marina
knows of no reason why the Marina Patents should not be valid and enforceable,
or why any pending patent applications within the Marina Patents should not, if
resulting in issued Marina Patents, be valid and enforceable, and no third party
has alleged in writing that any of the Marina Patents is invalid or
unenforceable;             4.2.3 Marina is not bound by, and none of the Marina
Intellectual Property is subject to, any contract that in any way limits or
restricts the ability of Marina to use, exploit, assert, or enforce any such
Marina Intellectual Property asset anywhere in the world;             4.2.4
Marina has not granted, and will not grant, any rights in the Delivery
Technologies that are inconsistent with the licenses and rights granted to
Lipomedics under this Agreement;             4.2.5 the Marina Patents are not
subject to any pending re-examination, opposition, interference or litigation
proceedings;             4.2.6 no claims of infringement, misappropriation or
other conflict with any intellectual property rights or other rights of any
third party were pending in the twelve (12) months preceding the Effective Date,
are pending or, to Marina’s knowledge, are threatened with respect to the Marina
Technology or the Marina Intellectual Property;             4.2.7 Marina
believes its commercial relationship with [***] is in good legal standing. [***]
has not given Marina notice (written or oral) terminating, canceling, reducing
the volume under, or renegotiating the pricing terms or any other material terms
of any contract or relationship with Marina and Marina has no reason to believe
that [***] intends to take any of such actions; and             4.2.8 Based on
Marina’s preclinical studies and clinical experience disclosed to Marina by
licensees through the Effective Date, Marina is not aware of any undesirable
experiences associated with the use of a medical product in a patient or any
other facts or circumstances, in each case related to or involving the use of a
Delivery Technology, that could reasonably be expected to cause any regulatory
agency or other governmental authority to question the suitability, safety, or
efficacy of such Delivery Technology for delivery of therapeutics inside a cell
or used for diagnostic, prophylactic and palliative purposes.

 

6

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

5. Intellectual Property.

 

  5.1 Marina Intellectual Property.

 

    5.1.1 As between the parties, Marina shall be the exclusive owner of, and
shall have all right, title and interest in (a) all technology (including the
Delivery Technologies), discoveries, innovations, or improvements, know-how,
documentation, reports, information, records, processes, procedures, raw data,
specimens and/or other work product owned or Controlled by Marina (all of the
foregoing collectively, the “Marina Know-How”), which Marina Know-How either (i)
predates the Effective Date or does not exist at the Effective Date and is
independently developed after the Effective Date by or on behalf of Marina
without reference to or in reliance on the Lipomedics Technology or (ii),
subject to Section 5.1.2, does not exist at the Effective Date, is developed by
Lipomedics by reference to or in reliance on the Delivery Technology, and is
generally applicable to the delivery using a Delivery Technology of both APIs
and macromolecules other than APIs (all of the foregoing, including the Marina
Know-How, collectively, the “Marina Technology”), and (b) all Marina Patents,
and any other patents and other intellectual property rights related to or based
solely upon the Marina Know-How (collectively, the “Marina Intellectual
Property”). Except as provided herein, no license, express or implied, by
estoppel or otherwise, to any Marina Technology or Marina Intellectual Property
is granted herein. For clarity, Marina Technology and Marina Intellectual
Property shall not include any technology, discoveries, innovations, or
improvements discovered or reduced to practice by or on behalf of either party
that are specifically applicable to the delivery using a Delivery Technology of
APIs but are not generally applicable to the delivery using a Delivery
Technology of macromolecules other than APIs.

 

7

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

    5.1.2 If at any time Lipomedics determines that it may develop any
technology, discoveries, innovations, or improvements (“Innovation”) which would
be considered Marina Technology under Section 5.1.1(ii), then Lipomedics shall
notify Marina in writing thereof, generally describing the proposed Innovation
and the development plan for realizing such Innovation, together with a term
sheet outlining the proposed terms for a license of such Innovation from Marina.
Marina shall have the perpetual, royalty free right, with a right to sublicense,
to practice in the Territory all Innovation outside the Field hereunder, and
upon the termination of this Agreement Marina shall have the perpetual, royalty
free right to practice in the Territory all Innovation.             (a) Any such
description and term sheet shall be deemed confidential information of
Lipomedics hereunder unless and until the parties enter into a definitive
license agreement with respect to such Innovation, in which case the treatment
of such description and terms shall be addressed in such definitive agreement.  
          (b) Within a reasonable time following receipt of such notice, the
parties shall enter into negotiations regarding Lipomedics’s proposal. All such
negotiations shall be conducted by the parties in good faith. If, despite such
good faith negotiations, Marina and Lipomedics do not reach agreement on the
terms of such an agreement within three (3) months (or such longer period as
agreed by the parties in writing) from the notification in writing by Lipomedics
to Marina, then Lipomedics may proceed with such Innovation at its own risk,
with the understanding that it will have no right to practice such Innovation
outside the Field without the written agreement of Marina and will be obligated
under Section 5.3 to assign all of its right, title and interest in such
Innovation to Marina; provided, that if, after such assignment, Marina offers
licensing conditions for such Innovation to a Third Party for any country in the
Territory that are financially and/or commercially more favorable than those
that were last proposed by Lipomedics in writing in the parties’ negotiations,
Marina shall propose those new terms in writing to Lipomedics, which shall have
forty-five (45) days after receipt of such new terms to exercise the right to
negotiate in good faith and execute with Marina an agreement on the same terms
and conditions as those offered by Marina to such Third Party. After expiration
of such forty-five (45) days, Marina shall be free to enter into an agreement
with such Third Party on such terms.

 

8

 

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

    (c) Notwithstanding the foregoing, Marina agrees that it will not license
(or disclose any non-public information regarding) any Innovation to any Third
Party seeking to utilize either or both of the Delivery Technologies in
conjunction with any gene-editing technology, provided, that Marina shall have
no liability to Lipomedics if another licensee of one or both of the Delivery
Technologies, without any breach by Marina of the foregoing, independently
develops (as evidenced by such licensee’s contemporaneous records) technology,
discoveries, innovations, or improvements substantially similar to an
Innovation.

 

  5.2 Lipomedics Intellectual Property. As between the parties, Lipomedics shall
be the exclusive owner of and shall have all rights, title and interest in (a)
all technology (including the Lipomedics Technology), discoveries, innovations,
or improvements, know-how, documentation, reports, information, records,
processes, procedures, raw data, specimens and/or other work product owned or
Controlled by Lipomedics (all of the foregoing collectively, the “Lipomedics
Know-How”) which Lipomedics Know-How either (i) predates the Effective Date or
does not exist at the Effective Date and is independently generated by or on
behalf of Lipomedics without reference to or in reliance on any Delivery
Technology, or (ii) does not exist at the Effective Date, is developed by either
party by reference to or in reliance on any Delivery Technology, and is (x) only
applicable to the delivery using a Delivery Technology of APIs and (y) not
generally applicable to the delivery using a Delivery Technology of both APIs
and macromolecules other than APIs (all of the foregoing, including the
Lipomedics Know-How, collectively, the “Lipomedics Technology”) and (b) all
patent and other intellectual property rights related to or based solely upon
Lipomedics Know-How (all of the foregoing collectively, the “Lipomedics
Intellectual Property”). For clarity, Lipomedics Technology and Lipomedics
Intellectual Property shall not include any technology, discoveries,
innovations, or improvements discovered or reduced to practice by or on behalf
of Lipomedics that are generally applicable to the delivery using a Delivery
Technology of macromolecules other than APIs.         5.3 Assignments of
Intellectual Property Rights. To the extent any intellectual property rights in
any technology do not vest by operation of law or otherwise in the correct party
consistent with the parties’ intention reflected in Sections ‎5.1 and ‎5.1.2(b),
each of Lipomedics or Marina, as the case may be, agrees to assign and does
hereby assign to the other party all of its rights, title, and interest,
including intellectual property rights, in any such technology that the other
party is entitled to own pursuant to Sections ‎5.1 or ‎5.1.2(b), as the case may
be. The assignee party under this Section ‎5.3 shall have the sole and exclusive
right to file, prosecute, maintain and enforce all intellectual property rights
in all such technology. The assigning party under this Section ‎5.3 shall
provide reasonable assistance at no extra cost to the assignee party to carry
out this provision.

 

9

 

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  5.4 Maintenance of Patents. Marina agrees to use commercially reasonable
efforts (a) to maintain each of the issued Marina Patents and (b) to pursue
issuance of patents in respect of any patent applications included in the Marina
Patents. If Marina determines to abandon or cease pursuing issuance of any
Marina Patent in any particular jurisdiction, Marina will provide prior written
notice to Lipomedics of such intention to abandon or decline responsibility not
less than thirty (30) days prior to the last allowable date for filing or taking
any other action required with respect to such Marina Patent.

 

6. Initial License Period. Notwithstanding Article 2 above, for a period
commencing on the Effective Date and ending on the date that Lipomedics pays the
Commercial License Fee (as defined in Section 8.2) (such period, the “Initial
License Period”), Lipomedics and its sublicensees shall not sell or have sold
any Licensed Product to any third parties for use in the Field anywhere in the
Territory; provided, however, the prohibition in this Article ‎6 shall not
restrict in any manner the purchase or sale of any quantities of Licensed
Product intended for use in research and development activities, in clinical
trials, in connection with regulatory submissions for marketing approvals, in
compassionate use cases, or similar non-commercial activities. Additionally,
during the Initial License Period, Lipomedics and its sublicensees shall not
make any application for a patent or other intellectual property protection in
any country of the world related to technology, discoveries, innovations, or
improvements discovered or reduced to practice that refers to or relies on any
Delivery Technology and that is specifically applicable to the delivery using a
Delivery Technology of APIs, without prior notification to Marina. Lipomedics
shall include in each sublicense entered into during the Initial License Period
an express acknowledgement by such sublicensee that it is subject to the
restrictions set forth in this Section and that Marina shall be deemed a third
party beneficiary of such restrictions. Any breach of such restrictions by such
sublicensee shall be deemed a breach of this Agreement by Lipomedics.     7.
Sublicenses. The License includes the right to grant sublicenses within the
scope thereof. Lipomedics and any sublicensee (with respect to any lower tier
sublicense) shall include in any sublicense agreement with its sublicensees (a)
an explicit reference to this Agreement and (b) a requirement that such
sublicensees pay directly to Marina any unpaid relevant Candidate-Specific
License Fee as a result of such sublicensee’s exercise of the rights granted in
Article ‎2, provided, however, that notwithstanding any such assumption of
Lipomedics’s obligations by any sublicensee, Lipomedics shall continue to be
primarily liable for payment and performance of all of its obligations due to
Marina under this Agreement and the relevant Candidate-Specific License Fee.
Notwithstanding anything in this Agreement to the contrary, to the extent a
sublicensee pays directly to Marina the Candidate-Specific License Fee as a
result of such sublicensee’s exercise of the rights granted in Article ‎2,
Lipomedics shall have no obligation to make such payment to Marina hereunder.
All sublicense agreements with sublicensees shall be consistent with the terms
and conditions hereunder. Lipomedics shall notify Marina in writing within
thirty (30) days of any sublicense granted, including without limitation the
identity of the sublicensee, the term, and the general scope of the rights
granted. All such information regarding a sublicense shall be deemed
Confidential Information of Lipomedics.

 

10

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

8. Payments  In consideration of the execution by Marina of this Agreement,
Lipomedics shall make the following payments to Marina:

 

  8.1 Evaluations License Fee. Simultaneous with the execution and delivery of
this Agreement, Lipomedics shall enter into a Stock Purchase Agreement in form
and substance reasonably acceptable to Marina and Lipomedics, pursuant to which
Marina will sell to Lipomedics shares of the common stock of Marina for an
aggregate purchase price of $250,000, with the purchase price for each share of
Marina common stock being $0.29.         8.2 Commercial License Fee. Unless this
Agreement is earlier terminated, within thirty (30) days following Lipomedics’s
delivery of an Evaluation Notice advising that it intends to pursue, or cause to
be pursued, further development and commercialization of Licensed Products,
Lipomedics shall, in connection therewith (and as a condition thereto), enter
into a Stock Purchase Agreement in form and substance reasonably acceptable to
Marina and Lipomedics, pursuant to which Marina will sell to Lipomedics shares
of the common stock of Marina for an aggregate purchase price of $500,000, with
the purchase price for each share of Marina common stock being the greater of
$0.29 or the volume weighted average price of the Marina common stock for the
thirty (30) trading days immediately preceding the date on which Lipomedics
delivers the Evaluation Notice to Marina.         8.3 For up to and including
three Licensed Products, Lipomedics shall pay to Marina a milestone
(collectively the “Sales Milestones”) of Ten Million Dollars ($10,000,000) upon
reaching Commercial Sales in the Territory in any given twelve month period
equal to or greater than [***] Million Dollars ($[***]) for a given Licensed
Product and of Twenty Million Dollars ($20,000,000) upon reaching Commercial
Sales in any given twelve month period equal to or greater than [***] Dollars
($[***]) for such Licensed Product, such payments to be made within thirty (30)
days following the month in which such Commercial Sale targets are met. For
clarity’s sake, the aggregate amount of Sales Milestones paid hereunder may not
exceed in any event Ninety Million Dollars ($90,000,000). There is no milestone
payments for Licensed Products for fourth or beyond.

 

11

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 



9. Confidentiality.

 

  9.1 Definition. “Confidential Information” as used in this Agreement will
include all non-public oral and written information and material, in tangible or
intangible form (including but not limited to Marina Intellectual Property and
Lipomedics Intellectual Property) which one party furnishes (“Disclosing
Party”), directly or indirectly, to the other party (“Receiving Party”).
Confidential Information expressly does not include:

 

(a)       information that was already known to the Receiving Party without
obligation of confidentiality prior to disclosure of it to the Receiving Party
by the Disclosing Party;

 

(b)       information that is disclosed to the Receiving Party without
obligation or confidentiality by a third party who has the right to make such
disclosure;

 

(c)       information that is in the public domain or hereafter enters the
public domain through no fault of the Receiving Party; and

 

(d)       information that was independently developed by the Receiving Party
without any reliance on Confidential Information of the Disclosing Party.

 

  9.2 Non-Disclosure. The Receiving Party shall (i) keep the Disclosing Party’s
Confidential Information in strict confidence; (ii) protect it with the same
degree of care as the Receiving Party treats its own confidential information,
but with no less than reasonable care; (iii) not, without the prior written
consent of the Disclosing Party, disclose or permit it to be disclosed to anyone
other than (A) the Receiving Party’s actual or prospective sublicensees,
directors, officers, employees, agents, independent contractors or consultants
who have a legitimate need to know the Confidential Information in connection
with the Agreed Purpose, or (B) regulatory authorities in connection with
regulatory submissions or other communications related to any Licensed Product;
and (iv) will not use and will not permit its sublicensees, directors, officers,
employees, agents, independent contractors or consultants to use the Disclosing
Party’s Confidential Information for any reason other than the Agreed Purpose.
The Receiving Party shall only make disclosure to its actual or prospective
sublicensees, directors, officers, employees, agents, independent contractors or
consultants who are bound by the confidentiality obligations at least as
restrictive as those set forth in this Agreement.         9.3 Compelled
Disclosure. In the event the Receiving Party is required by any court or
legislative or administrative body (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigation demand or similar
process) to disclose any Confidential Information of the Disclosing Party, the
Receiving Party shall provide the Disclosing Party with prompt notice of such
requirement in order to afford the Disclosing Party an opportunity to seek an
appropriate protective order or to legally contest such disclosure. The
Receiving Party shall cooperate, at the Disclosing Party’s expense, with all
reasonable requests of the Disclosing Party for assistance in seeking such order
or contesting such disclosure. However, if the Disclosing Party is unable to
obtain or does not seek such protective order and the Receiving Party is, in the
opinion of its counsel, compelled to disclose such Confidential Information
under pain or liability for contempt or other censure or penalty, disclosure of
such information may be made without liability.

 

12

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  9.4 Return of Confidential Information. Upon demand by the Disclosing Party,
the Receiving Party shall return and deliver all Confidential Information of the
Disclosing Party which was disclosed to it, and the Receiving Party shall
destroy all copies, summaries, compilations or analyses thereof, in whatever
form maintained or derived and a senior officer of the Receiving Party shall,
upon request, certify as to such return and destruction. Notwithstanding the
foregoing, (a) during the term of this Agreement, Lipomedics and its
sublicensees may retain any Marina Know-How licensed under Article ‎2, and (b)
following any such demand, the Receiving Party (i) may retain one copy of the
Confidential Information for legal purposes by the Receiving Party’s legal
division, including for the purpose of certifying the scope and nature of the
documents received under this Agreement, and (ii) will not be required to
destroy any computer files stored securely by the Receiving Party that are
created during automatic system back-up.         9.5 Publicity; Terms of
Agreement. The parties shall treat the existence and material terms of this
Agreement as Confidential Information and shall not disclose such Confidential
Information to third parties without the prior written consent of the other
party or except as provided in this Section ‎9.5.

 

    9.5.1 The parties agree that upon execution of this Agreement or shortly
thereafter, Marina may issue a press release substantially and materially in the
form attached hereto as Exhibit B. Except for such press release or as otherwise
required by applicable law or applicable stock exchange requirements, neither
Marina nor Lipomedics shall issue or cause the publication of any other press
release or public announcement with respect to the transactions contemplated by
this Agreement without the express prior approval of the other party, which
approval shall not be unreasonably withheld or delayed; provided that, each of
Marina and Lipomedics may make any public statement in response to questions by
the press, analysts, investors or those attending industry conferences or
financial analyst calls, or issue press releases, so long as any such public
statement or press release is not inconsistent with prior public disclosures or
public statements approved by the other party pursuant to this Section ‎9.5.1
and which do not reveal non-public information about the other party. With
respect to complying with the disclosure requirements of the Securities and
Exchange Commission or other regulatory agencies, in connection with any
required filing of this Agreement with such agency, the parties shall consult
with one another concerning which terms of this Agreement shall be requested to
be redacted in any public disclosure of the Agreement by the agency, and each
party shall seek confidential treatment by the agency in public disclosure of
the Agreement by the agency for all sensitive commercial, financial and
technical information.

 

13

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

    9.5.2 Each party may disclose Confidential Information with respect to the
existence and material terms of this Agreement and the transactions contemplated
by this Agreement (i) to Affiliates and potential commercial partners who need
to know such information for the development, manufacture and commercialization
of Licensed Products, (ii) to bankers, lawyers, accountants, agents or other
third parties in connection with due diligence or similar investigations, and
(iii) to potential third party investors in confidential financing documents or
potential acquirers or merger partners in confidence pursuant to due diligence;
provided in each case that any such party or person receiving such Confidential
Information is bound by obligations of confidentiality and non-use at least as
restrictive as those set forth herein.

 



10. Return of Property.



 

  10.1 Return of Marina’s Property. Lipomedics acknowledges that Marina’s sole
and exclusive property includes all materials and information provided by Marina
to Lipomedics, whether or not constituting Marina Intellectual Property or
Confidential Information and whether or not related to the Agreed Purpose.
Lipomedics agrees to promptly deliver or destroy Marina’s property that is then
in Lipomedics’s possession, including but not limited to, Marina Intellectual
Property, upon the earlier of Marina’s request or the termination of this
Agreement. Notwithstanding the foregoing, during the term of this Agreement,
Lipomedics and its sublicensees may retain any Marina Know-How licensed under
Article ‎2. Lipomedics shall not make or retain any copies of Marina
Intellectual Property or any other materials supplied by Marina, except as
provided in Section ‎9.4.         10.2 Return of Lipomedics’s Property. Marina
acknowledges that Lipomedics’s sole and exclusive property includes all
materials and information provided by Lipomedics to Marina, whether or not
constituting Lipomedics Intellectual Property or Confidential Information of
Lipomedics and whether or not related to the performance of the Agreed Purpose.
Marina agrees to promptly deliver Lipomedics’s property that is then in Marina’s
possession to Lipomedics, including but not limited to, Lipomedics Intellectual
Property, upon the earlier of Lipomedics’s request or the termination of this
Agreement. Marina shall not make or retain any copies of Lipomedics Intellectual
Property or any other materials supplied by Lipomedics, except as provided in
Section ‎9.4.

 

14

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 



11. Indemnification.



 

  11.1 By Lipomedics. Lipomedics shall defend, indemnify, and hold harmless
Marina, its Affiliates (other than Lipomedics) and their respective directors,
officers, shareholders, employees and agents (“Marina Indemnitees”), from and
against any and all liabilities, claims, damages, losses, penalties, fines,
costs, expenses (including reasonable attorneys’ fees), judgments or settlements
(collectively, “Liabilities”) arising from or occurring as a result of any
investigation, claim, action, suit, or other proceeding by any Person other than
the parties (each, a “Third Party Claim”) against a Marina Indemnitee, which
Third Party Claim is due to or based upon: (a) any breach of a representation,
warranty, covenant or agreement made or undertaken by Lipomedics under this
Agreement; (b) any negligent or more culpable act of Lipomedics, or any of its
Affiliates or sublicensees under this Agreement; or (c) the development,
manufacture, use, offer for sale, sale, importation or marketing of any Licensed
Product by Lipomedics, or any of its Affiliates or sublicensees. However,
Lipomedics shall not indemnify or hold harmless any Marina Indemnitee from any
Liabilities to the extent that such Liabilities were the direct result of the
acts or omissions of a Marina Indemnitee, or any breach of any term or warranty
of this Agreement by Marina.         11.2 By Marina. Marina shall defend,
indemnify, and hold harmless Lipomedics, its Affiliates (other than Marina) and
their respective directors, officers, shareholders, employees and agents
(“Lipomedics Indemnitees”), from and against any and all Liabilities arising
from or occurring as a result of a Third Party Claim against a Lipomedics
Indemnitee, which Third Party Claim is due to or based upon: (a) any breach of a
representation, warranty, covenant or agreement made or undertaken by Marina
under this Agreement; (b) any negligent or more culpable act of Marina or its
Affiliates under this Agreement, or (c) based on a claim that use of Marina
Technology or Marina Intellectual Property in connection with the manufacture,
use or sale of a Licensed Product infringes or misappropriates any third party
intellectual property rights, except that Marina shall not have any liability to
Lipomedics to the extent that the challenged use of Marina Technology or Marina
Intellectual Property in combination with macromolecules other than APIs or
other methods or technologies for producing macromolecules (including other
gene-editing technologies) would not itself be infringing. However, Marina shall
not indemnify or hold harmless any Lipomedics Indemnitee from any Liabilities to
the extent that such Liabilities were the direct result of the acts or omissions
of a Lipomedics Indemnitee or any breach of any term or warranty of this
Agreement by Lipomedics.

 

15

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  11.3 Indemnification Procedures. In the event an Indemnitee (either a
Lipomedics Indemnitee or a Marina Indemnitee) intends to claim indemnification
under this Article ‎11, such Indemnitee shall provide the indemnifying party
with prompt notice of the Third Party Claim. The indemnifying party shall have
the right to control, with counsel of its choice, the defense thereof or to
settle any such Third Party Claim; provided, however, that the indemnifying
party shall not enter into any settlement that admits fault, wrongdoing or
damages or restricts the Indemnitee’s business in any way without the affected
Indemnitee’s written consent, such consent not to be unreasonably withheld or
delayed. The affected Indemnitee shall have the right to participate, at its own
expense and with counsel of its choice, in the defense of any Third Party Claim
that has been assumed by the indemnifying party. The affected Indemnitee shall
cooperate with all reasonable requests of the indemnifying party and its legal
representatives in the investigation and defense of any Third Party Claim
covered by this Article ‎11. An Indemnitee shall not, except at its own cost,
voluntarily make any payment or incur any expense with respect to any claim or
suit without the prior written consent of the indemnifying party, which such
party shall not be required to give.

 

12. Use of Names. Nothing contained in this Agreement shall be construed as
conferring any right to use in advertising, publicity, or other promotional
activities any name, trade name, trademark, trade dress or other designation of
either party hereto (including any contraction, abbreviation or simulation of
any of the foregoing), save as expressly stated herein. Each party hereto agrees
not to use or refer to this Agreement or any provision hereof in any promotional
activity without the express written approval of the other party, such approval
not to be unreasonably withheld, conditioned or delayed.     13. Warranty
Disclaimer. EXCEPT AS EXPRESSLY SET FORTH HEREIN, (I) MARINA MAKES NO WARRANTIES
WITH RESPECT TO THE MARINA TECHNOLOGY OR THE MARINA INTELLECTUAL PROPERTY,
EITHER EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND (II) THE MARINA
TECHNOLOGY IS PROVIDED AS IS, WITHOUT WARRANTY OF ANY KIND AND USE BY LIPOMEDICS
OF THE MARINA TECHNOLOGY IS AT LIPOMEDICS’S OWN RISK; AND (III) LIPOMEDICS MAKES
NO WARRANTIES WITH RESPECT TO THE LIPOMEDICS TECHNOLOGY OR THE LIPOMEDICS
INTELLECTUAL PROPERTY, EITHER EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED
WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND (IV) THE LIPOMEDICS TECHNOLOGY IS PROVIDED AS IS, WITHOUT WARRANTY
OF ANY KIND AND USE BY MARINA OF THE LIPOMEDICS TECHNOLOGY IS AT MARINA’S OWN
RISK.     14. Limitation on Liability. EXCEPT FOR BREACHES OF A PARTY’S
CONFIDENTIALITY OBLIGATIONS IN ARTICLE 9 OR A PARTY’S INDEMNIFICATION
OBLIGATIONS IN RESPECT OF THIRD PARTY CLAIMS UNDER ARTICLE ‎11, IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, OR EXEMPLARY DAMAGES, EVEN IF SUCH PARTY HAD NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.

 

16

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 



15. Term and Termination.

 

  15.1 Term.

 

    15.1.1 This Agreement shall commence on the Effective Date and shall
continue, unless terminated earlier as provided in this Article ‎15, in full
force and effect as to each Licensed Product on a country-by-country basis until
the last to expire Marina Patent in such country covering such Licensed Product.
Upon the expiration (but not the earlier termination) of this Agreement in a
given country in accordance with this Section ‎15.1.1, the licenses and rights
granted by Marina to Lipomedics under this Agreement will continue on a fully
paid-up, royalty-free and irrevocable basis in such country.             15.1.2
Notwithstanding anything in this Agreement to the contrary, in the event that
Lipomedics fails (i) to timely deliver the Evaluation Notice or (ii) to timely
pay the Commercial License Fee, this Agreement shall automatically and without
further action by Marina terminate in its entirety.

 

  15.2 Termination

 

    15.2.1 By Marina. In the event Lipomedics breaches this Agreement, Marina
shall have the right to terminate this Agreement effective sixty (60) days
following delivery of written notice to Lipomedics referencing this Section
‎15.2.1 and specifying the breach, if Lipomedics fails to cure such material
breach within such sixty (60) day period; provided, that if Lipomedics advises
Marina in writing within such sixty (60) day period that such breach cannot
reasonably be cured within such sixty (60) day period, and if in the reasonable
judgment of Marina, Lipomedics is diligently seeking to cure such breach during
such sixty (60) day period, then such sixty (60) day period shall be extended an
additional sixty (60) days for an aggregate of 120 days after written notice of
termination, and if Lipomedics fails to cure such material breach by the end of
such 120-day period this Agreement shall automatically and without further
action by Marina terminate in its entirety.             15.2.2 By Lipomedics.
Any provision herein notwithstanding, Lipomedics shall have the right to
terminate this Agreement by giving Marina thirty (30) days prior written notice
referencing this Section ‎15.2.2.

 

17

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  15.3 Effect of Termination/Expiration.

 

    15.3.1 Reversion of Rights. As of the effective date of a termination
pursuant to Section ‎15.2 and except as provided in this Section ‎15.3, the
rights and licenses granted by Marina to Lipomedics under Article ‎2 shall
terminate and all rights in the Marina Technology and the Marina Intellectual
Property shall revert to Marina.             15.3.2 No Release. Termination of
this Agreement shall not release either party hereto from any liability which at
the time of such termination has already accrued to the other party.            
15.3.3 Stock on Hand. In the event this Agreement is terminated for any reason,
Lipomedics shall deliver to Marina, as soon as practicable after termination, a
report indicating the quantity and description of Licensed Products on hand, on
order, or in the course of manufacture as of the date of expiration or
termination. Marina shall have the right to conduct a physical inventory of
Lipomedics’s premises (and those of its sublicensees) to ascertain or verify
such final report. In the event Lipomedics or such sublicensee refuses to permit
Marina to conduct such physical inventory, Marina shall retain all legal and
equitable rights that it may have in the premises. If such termination occurs
after payment of the Commercial License Fee, Lipomedics and its sublicensees
shall have the right, for a period of six (6) months following termination, to
sell or otherwise dispose of all such Licensed Products.             15.3.4
Return of Information. Lipomedics shall forthwith deliver to Marina (and, unless
a sublicensee has entered agreements with Marina pursuant to Section ‎15.3.5,
shall cause such sublicensee to deliver) (a) a right of reference to any
regulatory filings made by Lipomedics (or such sublicensee) with respect to
Licensed Products (provided that Marina shall reimburse Lipomedics or such
sublicensee for any costs or expenses incurred to provide any such rights of
reference) and (b) all reports, memoranda, drawings, data, flow sheets and other
documents and all copies thereof which contain or describe any research
performed utilizing the Marina Technology or containing any Confidential
Information of Marina.             15.3.5 Rights of Sublicensees. If this
Agreement terminates for any reason (a) prior to payment by Lipomedics of the
Commercial License Fee, then all sublicenses granted by Lipomedics shall
automatically terminate and (b) after payment by Lipomedics of the Commercial
License Fee, then each of Lipomedics’s sublicensees will, from the effective
date of such termination, be deemed to have become a direct licensee of Marina
with respect to the rights originally sublicensed to the sublicensee by
Lipomedics, and Marina agrees that it will confirm the foregoing in writing at
the request and for the benefit of Lipomedics and/or the sublicensee; provided,
that (i) such sublicensee is not in breach of its sublicense agreement, (ii)
such sublicensee promptly agrees to comply with all of the terms of this
Agreement to the extent applicable with respect to the rights originally
sublicensed to it by Lipomedics, (iii) such sublicensee promptly agrees to pay
directly to Marina such sublicensee’s payments under such sublicense to the
extent applicable to the rights sublicensed to it by Lipomedics and (iv) Marina
shall have no obligations under such sublicense that are different from or
greater than its obligations to Lipomedics under this Agreement; provided,
further, that any such sublicensee shall only be responsible for any payments
that become due as a result solely of such sublicensee’s activities after the
effective date of any such termination and such sublicensee will be credited for
any license payments already paid prior to the effective date of any such
termination as if such payment had been made by such sublicensee.

 

18

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

16. Bankruptcy Code. All rights and licenses granted under this Agreement will
be deemed licenses of rights to “intellectual property” as defined under Section
101 of the United States Bankruptcy Code for purposes of Section 365(n) of the
U.S. Bankruptcy Code and Lipomedics will retain and may fully exercise all of
its rights and elections under the U.S. Bankruptcy Code. In addition, in the
event that during the term of this Agreement, Marina files a voluntary petition
in bankruptcy, is adjudicated a bankrupt, makes a general assignment for the
benefit of creditors, admits in writing that it is insolvent or fails to
discharge within sixty (60) days an involuntary petition in bankruptcy filed
against it, then (i) Lipomedics will have a right of access to the information,
patents and technology of Marina licensed under this Agreement consistent with
the terms of this Agreement for purposes of 11 U.S.C. Section 365(n), (ii)
Lipomedics as a licensee of intellectual property under this Agreement, shall
retain and may fully exercise all of its rights and elections under the United
States Bankruptcy Code, subject to its ongoing payment obligations as provided
in U.S.C. 365(n) and (iii) Lipomedics shall be entitled to a complete duplicate
of (or complete access to, as appropriate) any such information, intellectual
property and all embodiments of such intellectual property, which, if not
already in Lipomedics’s possession, shall be promptly delivered to Lipomedics
(A) upon any such commencement of a bankruptcy proceeding upon Lipomedics’s
written request therefor unless Marina continues to perform all of its
obligations under this Agreement, or (B) if not delivered under clause (A)
above, following the rejection of this Agreement by or on behalf of Marina, upon
written request therefor by Lipomedics.

 

17. Miscellaneous.

 

  17.1 Force Majeure. Neither Lipomedics nor Marina shall be responsible for
failure or delay in performance of its obligations related to the Agreed Purpose
due to causes beyond its reasonable control, including but not limited to, acts
of God, governmental actions, fire, earthquake, labor difficulty, shortages,
civil disturbances, transportation problems, interruptions of power or
communications, failure of suppliers or subcontractors, or natural disasters.

 

19

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  17.2 Relationship of the Parties. The relationship of the parties is that of
independent contractors, and nothing herein shall be construed as establishing
one party, its Affiliates, or any of its or their employees as the agent, legal
representative, partner, employee, or servant of the other party or its
Affiliates. Neither party shall have any right, power or authority to assume,
create or incur any expense, liability or obligation, express or implied, on
behalf of the other party or its Affiliates.         17.3 Waiver and
Severability. No waiver by either party of any breach of any provision hereof
shall constitute a waiver of any other breach of that or any other provision
hereof. If any part, term or provision herein is determined to be invalid or
unenforceable, the remainder of the terms and conditions herein shall not be
affected, and shall otherwise remain in full force and effect.         17.4
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to its conflicts of law
rules, provided that those matters pertaining to the validity or enforceability
of patent rights shall be interpreted and enforced in accordance with the laws
of the territory in which such patent rights exist.         17.5 Assignment.
Neither party shall assign this Agreement without the prior written consent of
the other party. Notwithstanding the foregoing, either party may assign or
transfer this Agreement to an Affiliate or to a successor to the party’s
business by merger, consolidation, or similar business combination transaction,
sale of stock, or sale of substantially all assets to which this Agreement
relates, provided that, in the case of any assignment or transfer of this
Agreement to an Affiliate, the assigning or transferring party shall remain
fully liable for all of its obligations hereunder. As a condition to the
effectiveness of any permitted assignment hereunder, any permitted successor or
assignee of rights and/or obligations hereunder shall, in writing to the
non-assigning party, expressly assume performance of all rights and/or
obligations of the assigning party under this Agreement. This Agreement shall be
binding upon and shall inure to the benefit of each party’s permitted
successors-in-interest and permitted assigns. Any assignment or attempted
assignment by either party in violation of the terms of this Section ‎17.5 shall
be null and void and of no legal effect.         17.6 Entire Agreement. This
Agreement constitutes the entire, full, and complete agreement of the parties
concerning the subject matter hereof, and supersedes all prior agreements,
negotiations, representations, and discussions, written or oral, express or
implied, between the parties in relation thereto. This Agreement may only be
amended or modified by a writing signed by both parties hereto.         17.7
Notices. Any consent, notice or report required or permitted to be given or made
under this Agreement by one of the parties to the other shall be in writing, (a)
delivered personally, (b) sent by registered or certified mail, return receipt
requested, or (c) sent by reputable overnight business courier, in each case to
such other party at its address indicated above, or to such other address as the
addressee shall have last furnished in writing to the addressor, and shall be
effective upon receipt by the addressee.

 

[signature page follows]

 

20

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

[Signature Page to License Agreement]

 

IN WITNESS WHEREOF, the parties have caused this License Agreement to be
executed as of the date first written above.

 

MARINA BIOTECH, INC.   LIPOMEDICS, INC.           By: /s/ Joseph W. Ramelli  
By: /s/ Tapas K. De   Joseph W. Ramelli, CEO     Tapas K De, CEO           Date:
February 6, 2017   Date: February 6, 2017

 

21

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Exhibit A

 

Marina Patents

 

Patents Covering SMARTICLE™ Technology

 

No.   Serial No.   Title   Country   Status                   1   International
Application No. PCT/EP2006/009013   IMPROVEMENTS IN OR RELATING TO AMPHOTERIC
LIPOSOMES   WIPO   National Stage                   2   Australia Patent No.  
IMPROVEMENTS IN OR RELATING TO   Australia   Issued     2006291429   AMPHOTERIC
LIPOSOMES                           3   Canada Patent No. 2,622,584  
IMPROVEMENTS IN OR RELATING TO AMPHOTERIC LIPOSOMES   Canada   Issued          
        4   Canada Appl. No. 2,889,540   IMPROVEMENTS IN OR RELATING TO
AMPHOTERIC LIPOSOMES   Canada   Pending                   5   Japan Patent No.
5,571,308   IMPROVEMENTS IN OR RELATING TO AMPHOTERIC LIPOSOMES   Japan   Issued
                  6   European Patent Application No. 06254821.9   IMPROVEMENTS
IN OR RELATING TO AMPHOTERIC LIPOSOMES   European Pat Office   Pending          
        7   US Patent No. 9,066,867   IMPROVEMENTS IN OR RELATING TO AMPHOTERIC
LIPOSOMES   U.S.   Issued                   8   US Application No. 14/538,809  
IMPROVEMENTS IN OR RELATING TO AMPHOTERIC LIPOSOMES   U.S.   Pending            
      9   International Application No. PCT/EP2002/001880   AMPHOTERIC LIPOSOMES
AND THE USE THEREOF   WIPO   National Stage                   10   European
Patent No. 1,363,601   AMPHOTERIC LIPOSOMES AND THE USE THEREOF   European Pat
Office   Issued                   11   EP 1,363,601   AMPHOTERIC LIPOSOMES AND
THE USE THEREOF   Austria   Issued

 

 

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

12   EP 1,363,601   AMPHOTERIC LIPOSOMES AND THE USE THEREOF   Belgium   Issued
                  13   EP 1,363,601   AMPHOTERIC LIPOSOMES AND THE USE THEREOF  
Switzerland   Issued                   14   DE 50210271.3   AMPHOTERIC LIPOSOMES
AND THE USE THEREOF   Germany   Issued                   15   ES 02701290.5  
AMPHOTERIC LIPOSOMES AND THE USE THEREOF   Spain   Issued                   16  
EP 1,363,601   AMPHOTERIC LIPOSOMES AND THE USE THEREOF   France   Issued      
            17   EP 1,363,601   AMPHOTERIC LIPOSOMES AND THE USE THEREOF   Great
 Britain   Issued                   18   EP 1,363,601   AMPHOTERIC LIPOSOMES AND
THE USE THEREOF   Ireland   Issued                   19   EP 1,363,601  
AMPHOTERIC LIPOSOMES AND THE USE THEREOF   Italy   Issued                   20  
EP 1,363,601   AMPHOTERIC LIPOSOMES AND THE USE THEREOF   Netherlands   Issued  
                21   Australia Patent No.   AMPHOTERIC LIPOSOMES AND THE  
Australia   Issued     2002234643   USE THEREOF                           22  
Brazil Patent No. PI0207775.2   AMPHOTERIC LIPOSOMES AND THE USE THEREOF  
Brazil   Issued                   23   Canada Patent No. 2,438,116   AMPHOTERIC
LIPOSOMES AND THE USE THEREOF   Canada   Issued                   24   China
Patent No. 1,241,549   AMPHOTERIC LIPOSOMES AND THE USE THEREOF   China   Issued
                  25   Japan Patent No. 5,480,764   AMPHOTERIC LIPOSOMES AND THE
USE THEREOF   Japan   Issued                   26   Japan Appl. No. 2014-165961
  AMPHOTERIC LIPOSOMES AND THE USE THEREOF   Japan   Pending                  
27   Japan Appl. No. 2016-001813   AMPHOTERIC LIPOSOMES AND THE USE THEREOF  
Japan   Pending

 

 

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

28   US Patent No. 7,371,404   AMPHOTERIC LIPOSOMES AND THE USE THEREOF   U.S.  
Issued                   29   US Patent No. 7,780,983   AMPHOTERIC LIPOSOMES AND
THE USE THEREOF   U.S.   Issued                   30   US Patent No. 7,858,117  
AMPHOTERIC LIPOSOMES AND THE USE THEREOF   U.S.   Issued                   31  
International Application No. PCT/EP2007/002349   EFFICIENT METHOD FOR LOADING
AMPHOTERIC LIPOSOMES WITH NUCLEIC ACID ACTIVE SUBSTANCES   WIPO   National Stage
                  32   European Application No. 07723327.8   EFFICIENT METHOD
FOR LOADING AMPHOTERIC LIPOSOMES WITH NUCLEIC ACID ACTIVE SUBSTANCES   European
Pat Office   Pending                   33   US Application No. 14/066,616  
EFFICIENT METHOD FOR LOADING AMPHOTERIC LIPOSOMES WITH NUCLEIC ACID ACTIVE
SUBSTANCES   U.S.   Pending

 

 

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

EXHIBIT B

 

Press Release

 

News Release

 

Marina Biotech Announces a License Agreement to SMARTICLES

 

City of Industry, CA January [  ], 2017 – Marina Biotech, Inc. (OTCQB: MRNA) a
biopharmaceutical company focused on the development and commercialization of
innovative therapeutics for disease intersections of arthritis, hypertension,
and cancer, today announced that they have entered into a license agreement
regarding the Company’s SMARTICLES platform for the delivery of nanoparticles
including small molecules, peptides, proteins and biologics. This represents the
first time that the Company’s SMARTICLES technologies have been licensed in
connection with nanoparticles delivering small molecules, peptides, proteins and
biologics. Under terms of the agreement, Marina could receive up to $90MM in
success based milestones. Further details of the agreement were not disclosed.

 

“With the execution of this license agreement, the company extends its runway
and enters into new areas medicine,” stated Joseph W. Ramelli, CEO of Marina
Biotech. “We are now beginning to see our delivery technologies used with
various types of molecules and entities. We hope our delivery technologies
continue to provide new therapeutic opportunities to the patient community.”

 

About Marina Biotech, Inc.

 

Marina Biotech is a biotechnology company focused on the development and
commercialization of innovative therapeutics for disease intersections of
arthritis, hypertension, and cancer. Our pipeline includes combination therapies
of oligonucleotide-based therapeutics and small molecules. The Marina Biotech
pipeline currently includes a clinical program in Familial Adenomatous Polyposis
(a precancerous syndrome). By its merger with IthenaPharma, Marina Biotech
recently acquired IT-102/IT-103- next generation celecoxib- which will be
developed together with CEQ508 as a therapeutic enhancer for therapies against
FAP and CRC. IT-102/IT-103 are also being developed for the treatment of
combined arthritis/ hypertension and treatment of pain requiring high dose of
celecoxib. Additional information about Marina Biotech is available at
http://www.marinabio.com.

 

 

 

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Marina Biotech Forward-Looking Statements

 

Statements made in this news release may be forward-looking statements within
the meaning of Federal Securities laws that are subject to certain risks and
uncertainties and involve factors that may cause actual results to differ
materially from those projected or suggested. Factors that could cause actual
results to differ materially from those in forward-looking statements include,
but are not limited to: (i) the ability of Marina Biotech to successfully
integrate its business operations with those of IthenaPharma; (ii) the ability
of Marina Biotech to obtain funding to support its clinical development; (iii)
the ability of Marina Biotech to attract and/or maintain manufacturing,
research, development and commercialization partners; (iv) the ability of Marina
Biotech and/or a partner to successfully complete product research and
development, including preclinical and clinical studies and commercialization;
(v) the ability of Marina Biotech and/or a partner to obtain required
governmental approvals; and (vi) the ability of Marina Biotech and/or a partner
to develop and commercialize products prior to, and that can compete favorably
with those of, competitors. Additional factors that could cause actual results
to differ 2 materially from those projected or suggested in any forward-looking
statements are contained in Marina Biotech’s most recent filings with the
Securities and Exchange Commission. Marina Biotech assumes no obligation to
update or supplement forward-looking statements because of subsequent events.

 

For Marina inquires: Joseph Ramelli CEO Marina Biotech, Inc. (626) 964-5753

 

 

 

 